Citation Nr: 1114516	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-03 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for musculoligamentous strain of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for musculoligamentous strain of the left knee.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



REMAND

The Veteran had active military service from July 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that granted the Veteran service connection for musculoligamentous strain of both knees, assigning an initial 10 percent disability rating for each knee, effective from June 14, 2007.

As the appeal of the Veteran's claim for initial ratings in excess of 10 percent for musculoligamentous strain of the left and right knees emanates from his disagreement with the initial 10 percent ratings assigned following the grant of service connection, the Board has characterized the claims as for higher initial ratings, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In September 2010, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's 2009 decision and remanded the case.  The basis for the remand included VA's failure to provide sufficient reasons and bases for its denial of the Veteran's claims.  Specifically, the remand required that the Board provide a more thorough explanation of its reliance on a July 2007 VA examination.  

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims. 

A review of the Veteran's claims file reveals that his representative submitted a statement in February 2011 indicating that the Veteran has received ongoing treatment at the Lincoln campus of the VA Nebraska-Western Iowa Health Care System.  Records in the file specifically document treatment at the facility, most recently in May 2008.  However, the Board notes that, in the February 2011 statement, the Veteran's representative specifically stated that the Veteran had received treatment at the VA facility for his knees in 2010.  Those records have not yet been associated with the claims file; thus, on remand, these records need to be obtained.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims for increase, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the VA Nebraska-Western Iowa Health Care System and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010).

As noted above, the Veteran underwent VA examination in July 2007.  Report of that examination reflects that the Veteran complained of bilateral knee pain that began several years earlier, but that had grown increasingly worse to the extent that he had pain almost daily, requiring the use of medication.  He denied swelling, effusion, laxity, or instability and described his pain as a dull aching sensation exacerbated by long periods of standing or increased wear and tear on the knees, as with walking up an incline or stairs.  Physical examination revealed no deformity, giving way, or instability, but the Veteran did have pain and stiffness in both knees.  No weakness, episodes of dislocation or subluxation, locking episodes, effusion, effect on motion of one or more joints, flare-ups of joint disease, or inflammation was noted.  Range-of-motion testing revealed active and passive flexion to 140 degrees bilaterally; and active and passive extension to zero degrees bilaterally.  However, the examiner did not address whether, or at what point, the Veteran experienced pain on motion, or whether, and if so at what point, there was additional pain of motion on repetitive use bilaterally.  The Veteran was diagnosed with bilateral knee musculoligamentous strain.  

When evaluating musculoskeletal disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension (C&P) Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

In this case, the Board notes that, although the examiner conducted an evaluation of the Veteran's physical condition at the time of the July 2007 VA examination, the results of the range-of-motion testing documented at the time are unclear as to the point, if any, at which pain began during motion or on repetitive motion.  The Board also observes that the July 2007 VA examiner failed to offer an opinion as to the additional limitations imposed on the Veteran through repetitive-motion testing pursuant to DeLuca, supra.  The Board thus finds that in light of the above findings, another VA examination is needed to provide current findings with respect to the Veteran's service-connected musculoligamentous strain of the knees.  Specifically, the VA medical examiner must address the DeLuca requirements, including specific findings pertaining to loss of range of motion in the Veteran's knees due to repetitive motion.  In light of this, a remand is required to have a qualified examiner supplement the record with report regarding the current severity of the Veteran's musculoligamentous strain of the knees.  Under these circumstances, the Veteran must be scheduled to undergo orthopedic examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  In particular, the examiner should identify and describe the current severity of all symptoms of the knee disabilities at issue and must take into consideration the Veteran's report of the severity of his symptoms.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran and his representative should be sent a letter specifically requesting that the Veteran provide sufficient information, and if necessary, authorization to enable any additional pertinent evidence not currently of record relating to the Veteran's knee disabilities to be obtained.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2010) regarding requesting records.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  The agency of original jurisdiction (AOJ) must obtain from the VA Nebraska-Western Iowa Health Care System any available medical records pertaining to the Veteran's examination or treatment at that facility at any time from May 2008 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2010) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  After securing whatever records and/or responses sought by the development requested in paragraphs 1 and 2 above, the Veteran must be scheduled for orthopedic evaluation at a VA medical facility and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2010).  

The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner designated to examine the Veteran.  All appropriate tests and studies (to include X-rays; range-of-motion studies, reported in degrees; or other appropriate diagnostic testing) must be accomplished, and all clinical findings must be reported in detail.

Orthopedic examination-The examiner must report range of motion of the Veteran's knees (flexion and extension reported in degrees).  Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion (the examiner must indicate at which point pain begins), weakness, excess fatigability, and/or incoordination associated with the knees; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.  (If no such problems exist, this should be specifically noted.)  The examiner must express functional losses in terms of additional degrees of limited motion (beyond the limitation shown on examination).  The examiner must specifically consider the Veteran's report as to the severity of his knee disabilities in the report of examination.  The examiner must set forth all examination findings, along with the complete rationale for all opinions expressed.  

Note:  To properly evaluate any functional loss due to pain, C&P Service examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the joint's range of motion.  See VA Fast Letter 06-25 (November 29, 2006).  

4.  The adjudicator must ensure that the requested medical report complies with this remand and the questions presented in the request.  If the report is deficient in any manner, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.  

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



